Case 8:18-cv-00901-MSS-AAS Document 60 Filed 04/01/19 Page 1 of 3 PageID 527



                                UNITED STATES DISTRICT COURT
                              FOR THE MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

DONALD ANDERSON,                    )                                             Case No. 8:18-cv-00901-MSS-AAS
                                    )
       Plaintiff,                   )
                                    )
v.                                  )
                                    )
THADDEUS MICHAEL BULLARD            )
SR. a/k/a TITUS O'NEIL; and WORLD   )
WRESTLING ENTERTAINMENT, INC., )
                                    )
       Defendants.                  )
____________________________________)

                             MOTION FOR ENLARGMENT OF TIME

       COMES NOW Defendant, World Wrestling Entertainment, Inc. (hereinafter “WWE”),

by and through its undersigned counsel, hereby moves this Honorable Court to for an extension

of time for WWE to extend the deadline for any dispositive, Daubert and/or Markman motions

until the discovery stay is lifted, and in support thereof states as follows:

       1. On June 15, 2018 this Honorable Court entered a Case Management Order outlining

           filing deadlines for this track 2 matter. (Doc. 27)

       2. The Case Management Order established the deadline for any Dispositive Motions,

           Daubert and Markman motions as April 1, 2019.

       3. On May 14, 2018. WWE filed their Amended Motion to Dismiss and Incorporated

           Memorandum of Law. This motion to dismiss is based on WWE’s asserted claims that

           the venue lacks personal jurisdiction over WWE. (Doc. 17)

       4. In order to preserve their asserted claims of lack of personal jurisdiction, WWE filed

           their Motion to Stay Discovery on October 24, 2018.

                                             COLE, SCOTT & KISSANE, P.A.
               4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:18-cv-00901-MSS-AAS Document 60 Filed 04/01/19 Page 2 of 3 PageID 528
                                                                      CASE NO.: 2018-CA-807-ES


       5. On November 13, 2018, the Court granted WWE’s Motion to Stay Discovery and

           ordered the discovery stay to last until WWE’s Motion to Dismiss was decided on by

           the Court.

       6. As such, WWE has not been able to conduct any discovery in this case including any

           discovery regarding Plaintiff’s disclosed expert’s qualifications and Plaintiff’s injuries

           or how the alleged accident occurred. WWE is unable to determine whether any Daub-

           ert or dispositive motions need to be filed until discovery can be completed.

       WHEREFORE, the Defendant, WORLD WRESTLING ENTERTAINMENT, INC. re-

spectfully requests that this Court enter an Order granting this Unopposed Motion and any such

other relief that this Court finds just and proper

                   CERTIFICATE OF GOOD FAITH (Local Rule 3.01(g))

       This request is being made in good faith and not for purposes of delay. The parties have

conferred and there is no objection from Mr. Torres to the requested relief asked for in this motion.

At the time of filing and due to the time-sensitive nature of this filing, Mr. Metts did not express

whether he objected to this motion or not at the time of filing.

       I HEREBY CERTIFY that on the 1st day of April, 2019, I electronically filed the foregoing

with the Clerk of the Court by using the CMIECF system which will send a notice of electronic

filing, or by email, to the following:

Derek L. Metts, Esq.,
Metts Legal, P.A.,
derek.metts@mettslegal.com,
607 N. Wymore Road,
Winter Park, FL 32789,
(321) 422-0430/
(321) 422-0499 (F),
Attorney for Plaintiff, Donald Anderson.

Mario E. Torres
                                                     2
Case 8:18-cv-00901-MSS-AAS Document 60 Filed 04/01/19 Page 3 of 3 PageID 529
                                                                CASE NO.: 2018-CA-807-ES


TORRES BENET, P.A.
mariotorres@torresbenet.com
5308 Van Dyke Road
Lutz, Florida 33558
Tel.: 813.963.7770
Fax.: 813.963.7770
Attorney for Co-Defendant Thaddeus Michael Bullard
a/k/a Titus O’Neil


                                         COLE, SCOTT & KISSANE, P.A.
                                         Counsel for Defendant WORLD
                                         WRESTLING ENTERTAINMENT, INC.
                                         4301 West Boy Scout Boulevard
                                         Suite 400
                                         Tampa, Florida 33607
                                         Telephone (813) 864-9333
                                         Facsimile (813) 286-2900
                                         Primary e-mail: Dan.Shapiro@csklegal.com
                                         Secondary e-mail: dorice.voecks@csklegal.com
                                         Alternate e-mail: keila.cruzcorrea@csklegal.com

                                   By: s/ Dorice R. Voecks
                                       DANIEL A. SHAPIRO
                                       Florida Bar No.: 965960
                                       DORICE R. VOECKS
                                       Florida Bar No.: 117991




                                              3
